UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-30739 INSMED INCORPORATED (Exact name of registrant as specified in its charter) Virginia 54-1972729 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 9 Deer Park Drive, Suite C Monmouth Junction, NJ (Address of principal executive offices) (Zip Code) (732) 997-4600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting Company (See the definitions of “large accelerated filer,” “accelerated filer,” and “small reporting Company” in Rule 12b-2 of the Exchange Act).Large accelerated filero Accelerated filerx Non-accelerated filero Small Reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of November 2, 2012, there were 31,352,554 shares of the registrant’s common stock, $0.01 par value, outstanding. INSMED INCORPORATED INDEX PART I.FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Consolidated Balance Sheets at September 30, 2012 and December 31, 2011 3 Consolidated Statements ofComprehensive Operations for the three and nine month periods ended September 30, 2012 and2011 4 Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2012and2011 5 Notes to Consolidated Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 27 ITEM 4 Controls and Procedures 27 PART II.OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 28 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3 Defaults Upon Senior Securities 29 ITEM 4 Mine Safety Disclosures (Not Applicable) 29 ITEM 5 Other Information 29 ITEM 6 Exhibits 29 SIGNATURE 32 CERTIFICATIONS 35 In this Form 10-Q, we use the words the “Company,” “Insmed,” “Insmed Incorporated,” “we,” “us” and “our” to refer to Insmed Incorporated, a Virginia corporation. 2 Index PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS INSMED INCORPORATED Consolidated Balance Sheets (Unaudited) (in thousands, except share and per share data) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable - Prepaid expenses and other current assets Total current assets Certificate of deposit In-process research and development Other Fixed assets, net Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued compensation Accrued lease expense, current Deferred rent Capital lease obligations, current Debt, current - Total current liabilities Accrued lease expense, long-term Capital lease obligations, long-term 80 Debt, long-term - Total liabilities Stockholders' equity: Common stock; $.01 par value; authorized shares 500,000,000; issued and outstanding shares, 31,178,954in 2012 and 24,833,301 in 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income: Unrealized gain on investments Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements 3 Index INSMED INCORPORATED Consolidated Statements of Comprehensive Operations (Unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, License fees $
